Citation Nr: 9914926	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-04 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently assigned separate ratings of 10 percent 
disabling for postoperative residuals of a tear of the medial 
meniscus, and 10 percent disabling for traumatic degenerative 
joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from September 1976 to 
September 1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied entitlement to the 
benefits sought.  In September 1996, the Board issued a final 
decision upholding the RO's denial of service connection for 
a chronic back disability.  However, the Board remanded the 
right knee issue to the RO for further development.  The 
requested development was accomplished and the RO in January 
1999 issued an additional separate 10 percent rating for 
traumatic arthritis of the right knee, for a combined rating 
of 20 percent for the service-connected right knee 
disability.  


FINDING OF FACT

The veteran's service-connected right knee disability is 
currently manifest by subjective complaints of chronic pain, 
recurrent swelling, and giving way; and with clinical 
findings of limitation of motion (5 to 110 degrees), pain, 
crepitus, one-inch enlargement of the knee and tenderness to 
palpation; and X-ray evidence of degenerative arthritis of 
the right knee joint.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for post-operative residuals of medial meniscus tear 
of the right knee, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5259 (1998).

2.  The schedular criteria for an increased rating, in excess 
of 10 percent, for traumatic arthritis with limitation of 
motion of the right knee, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Codes 5003, 5010, 5260, and 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluations for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1994); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
VA, he established a well- grounded claim for an increased 
rating).

As noted above, the veteran served on active duty from 
September 1976 to September 1979.  Service medical records 
reflect that the veteran sustained a right knee injury in 
July 1977 while playing basketball.  He was seen again in 
August 1977 for complaint of right knee pain.  In October 
1978, he complained of the right leg "giving out" and 
swelling.  In January 1979 he was diagnosed to have a 
probable right medial meniscus tear.  This was subsequently 
confirmed by arthroscopy performed in March 1979.  In May 
1979, he complained of reinjury to the right knee while 
running.  No knee problem or disability was noted on 
separation examination dated July 1979.

Subsequent to discharge from the military, the veteran filed 
a claim for service connection for a right knee disorder in 
October 1979.  The RO by rating decision of March 1980, 
awarded service connection for residuals of injury to right 
knee with medial meniscus tear, and assigned a 10 percent 
disability rating.

VA examination report dated August 1981, noted subjective 
complaint of pain and occasional giving way of the right 
knee.  Objective findings were essentially negative but there 
was a "crunch" present on weight-bearing motion.  The 
diagnosis was mild to moderate symptomatology of residuum of 
a right knee trauma, with medial meniscectomy through 
arthroscope.  Thereafter, by rating decision of September 
1981, the veteran's disability rating was reduced to 0 
percent for residuals of injury right knee with tear of 
medial meniscus.

VA examination report dated August 1991 reflected subjective 
complaints of pain, swelling, stiffness, popping out of 
place, and giving way.  Objectively, he was noted to walk 
with a limp favoring the right leg and the right knee was 
wrapped in an ace bandage.  Range of motion was 105 to 0 
degrees bilaterally.  There was no effusion or heat noted.  
Attempted flexion of the right knee caused complaints of 
discomfort so that McMurray's maneuver could not be carried 
out satisfactorily.  However, there was no evidence of laxity 
of the cruciate or collateral ligaments.  X-rays revealed 
mild degenerative joint space narrowing in the medial 
compartment of the right knee joint.  The diagnosis was:  
post operative status right knee medial meniscectomy via 
arthroscopic surgery with persistent subjective complaints 
and functional residuals.

In a subsequent rating decision dated September 1991, the RO 
increased the veteran's rating for his service-connected 
residuals of injury to right knee with medial meniscus tear, 
to 10 percent disabling.

Private medical records dated January 1992, show that the 
veteran was initially seen by Rosa C. Urrutia, M.D., with 
complaint of right knee sprain, cervical and lumbar sprain 
following a fall at work.  He was referred to an orthopedist.

Private medical records dated February 1992 to February 1993, 
from Rafael V. Urrutia, Jr., M.D., reflect orthopedic surgery 
and follow-up treatment and rehabilitation following an 
industrial injury to the right knee, when the veteran 
allegedly slipped on oil and fell.  Following an MRI, he 
underwent surgery in February 1992 at Cobb Hospital for 
internal derangement of the right knee.  The postoperative 
diagnoses were 1) tear of the posterior horn of the medial 
meniscus; 2) moderate to severe chondromalacia of the medial 
femoral condyle and tibial condyle; and 3) probable old tear 
of the anterior cruciate ligament.  He was considered 
disabled from working from February to May 1992.  In December 
1992, weight-bearing x-rays showed significant collapse and a 
lot of marginal osteophytes in the medial compartment of the 
right knee joint.  In February 1993, it was noted that he was 
not a candidate for knee replacement but the need for future 
surgery was possible.  He was assigned a 15% permanent and 
partial disability for the structural and arthroscopic 
problems of the right knee.  He was to return to the clinic 
on an as-needed basis.

During this period the RO assigned the veteran a temporary 
total rating (100%) for the period from February to June 
1992, but denied the veteran's claim for an increased rating 
in excess of 10 percent for the period thereafter, for post-
operative residuals of injury to right knee with right medial 
meniscus.  

VA outpatient treatment records from January 1994 to May 
1996, show treatment from January to April 1994 for right 
knee pain.  X-ray report dated January 1994, reflected 
findings consistent with moderate to severe osteoarthritis of 
the right knee.  In April 1994 there was objective finding of 
limitation of motion and the veteran was encouraged to do his 
home exercises.  

The veteran appealed the denial of his claim for an increased 
rating and the matter came before the Board where the issue 
was remanded for further development in September 1996.  

VA examination report dated July 1997, reflected history of 
arthrogram of right knee in service in 1979 but no surgery.  
In 1993 he fell on the job and reinjured the knee with 
subsequent arthroscopic surgery at the Cobb Hospital.  
Current complaints included constant pain, effusion and 
locking.  The veteran was noted to walk with a limping gait 
and the use of a cane.  Objectively, there was evidence of 
synovitis with circumference of right knee 1 inch greater 
than the left.  Range of motion was 110° flexion to 5° 
extension on the right.  Attempt to flex beyond 110° produced 
pain.  The right knee also exhibited tenderness to pressure 
over the right patellar tendon and the lateral aspect of the 
right knee.  There was faint crepitus and compression test 
was positive.  McMurray's test could not be performed 
satisfactorily because of inability to fully flex knee.  
There was no laxity of the cruite or collateral ligaments.  
The diagnosis was:  chronic degenerative joint disease of 
right knee with osteoarthritis, chondromalacia patella and 
synovitis, incapacitating.

A VA MRI report dated July 1997, reflected findings of: 1) 
advanced bony degenerative changes greater than expected for 
veteran's age with predominant medial joint space narrowing; 
2) findings consistent with chronic ACL tear; and 3) marked 
narrowing of the medial joint space with bone bruises and 
marked attenuation of the medial meniscus.  

A January 1998 Addendum to the earlier July 1997 VA 
examination report, indicated that the earlier report was in 
error when it stated the claims folder was not available.  
Actually the examiner had examined the veteran's claims 
folder prior to the July 1997 examination.  Nonetheless, the 
examiner had again reviewed the record and noted the veteran 
had problems with the right knee both in the military and 
afterwards.  The examiner stressed that prior to the re-
injury to his right knee in 1992, the veteran had apparently 
been able to perform work in a satisfactory manner.  Thus, 
the examiner concluded that the post-service injury was far 
more disabling than that sustained in service.

The veteran has submitted written statements and testimony in 
personal hearings conducted before a hearing officer in June 
1998 and before the undersigned Member of the Board in April 
1999, that his "reinjury" in 1992 would not have occurred 
if his right knee had not given way, causing him to slip and 
fall.  He further alleges that he has constant pain, 
swelling, and locking, and his leg gives way frequently.  He 
walks with a cane and has three different knee braces which 
he wears.  

By rating decision of January 1999, the RO assigned an 
additional separate 10 percent rating for the traumatic 
arthritis of the right knee; thus the veteran's 
serviceconnected right knee disability is currently rated as 
10 percent disabling for the traumatic degenerative joint 
disease of the right knee; and 10 percent disabling for post-
operative residuals of a tear of the medial meniscus.  

The veteran testified at a personal hearing before the 
undersigned in February 1999, that current symptoms included 
constant pain and locking up approximately every 30 minutes.  
He took medication for the pain.  He was currently employed 
for the past six months in electrical maintenance at a 
packaged food manufacturing plant.  In this capacity, he both 
worked on machinery and supervised others.  He had been in 
the electrical maintenance field for approximately 15 years.  
He felt as if he was totally disabled because he could not do 
half the things he wanted to do.  He also felt that his 
employment was threatened as he was sometimes unable to do 
certain tasks, and he went to medical appointments at the VA 
on Tuesday, which was the day that the plant was closed for 
maintenance on the machinery.  

ANALYSIS

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

The RO has evaluated the veteran's right knee disability and 
assigned a separate 10 percent rating under Diagnostic Code 
5292 (for the post-operative residuals of the medial meniscus 
tear) and Diagnostic Code 5010 (5003) (for the traumatic 
degenerative arthritis of the right knee).  

Diagnostic Code 5259, provides for a maximum 10 percent 
rating for removal of cartilage, semilunar, symptomatic.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1998).  Thus, the 
veteran is currently assigned the maximum rating possible 
under that particular diagnostic code.  

As the criteria under diagnostic code 5259 is exclusive of 
limitation of motion, the RO was correct in assigning a 
separate disability rating for the traumatic arthritis of the 
right knee with limitation of motion.  See Esteban v. Brown, 
6 Vet. App. 261, 262 (1994); see also VA O.P.G.C. Prec. 23-97 
(July 1, 1997).  The objective medical evidence of record 
clearly establishes the presence of traumatic arthritis with 
limitation of motion.  

VA regulations provide that traumatic arthritis is to be 
evaluated as degenerative arthritis.  Furthermore, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003 (1998).  Normal range of motion of a knee 
is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (1998).  

Diagnostic Code 5260 provides that leg flexion limited to 45° 
is assigned a 10 percent rating; flexion limited to 30° is 
assigned a 20 percent rating; flexion limited to 15° is 
assigned a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Under Diagnostic Code 5261, leg extension limited to 10° is 
assigned a 10 percent rating; extension limited to 15° is 
assigned a 20 percent rating; extension limited to 20° is 
assigned a 30 percent rating; extension limited to 30° is 
assigned a 40 percent rating; and extension limited to 45° is 
assigned a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The Board finds in the instant case, that an increased 
evaluation, in excess of 10 percent for the traumatic 
arthritis of the right knee is not currently warranted.  In 
reaching this decision the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and  4.45 (1998) in 
accordance with the Court's directives in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Board finds that the 
veteran's current subjective complaints and objective medical 
findings more nearly approximate the criteria for a 10 
percent rating as currently assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (1998).

The Board has also considered an increased rating under other 
potentially applicable diagnostic codes.  Specifically, the 
Board finds that the veteran is not entitled to an increased 
evaluation under Code 5256 as there is no objective medical 
evidence of ankylosis.  Likewise, an increased evaluation 
under Code 5262 in not appropriate as there is no evidence of 
either malunion or nonunion.  Nor is there medical evidence 
of either recurrent subluxation or lateral instability to 
warrant an increased evaluation in excess of 10 percent under 
Code 5257.  

The Board has also considered assignment of a 20 percent 
rating under Diagnostic Code 5258 for dislocated cartilage.  
However, in the instant case, the Board finds that the 
veteran's current symptomatology is more accurately rated as 
20 percent disabling under Diagnostic Codes 5259 and 5010 
(5003).  

Thus, the Board concludes that the preponderance of the 
evidence is against an increased evaluation in excess of the 
combined 20 percent rating currently assigned, for the 
veteran's service-connected right knee disability.  Since the 
preponderance of the evidence is clearly against the 
veteran's claim, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).


ORDER

An increased rating for post-operative residuals of a tear of 
the medial meniscus, is denied.

An increased rating for traumatic degenerative arthritis of 
the right knee is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


